SAYRE, J.—
(1,2) After the decree pro confesso-, evidence was necessary to prove the recoverable damages. The proof of damages, in connection with the averments of the bill, disclosed the fact that the defendant Phillips alone, and before the defendants appellants, Brewer and Moore, were “associated” with him, had caused the injury for which complainant sought damages. In these circumstances defendants Brewer and Moore should not have been charged with the dam*271ages covered, by the decree for money. In other respects the decree was correct and is not complained of. The decree will be corrected at the cost of the appellee, so' as to relieve Brewer and Moore of the decree for damages. In other respects the decree will be affirmed.
Corrected and affirmed.
Anderson, C. J., and McClellan and Gardner, JJ., concur.